USCA4 Appeal: 22-6538      Doc: 18         Filed: 08/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6538


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAYMOND IDEMUDIA AIGBEKAEN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:15-cr-00462-JKB-2)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Raymond Idemudia Aigbekaen, Appellant Pro Se. Michael Fitzgerald Aubin, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
        Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6538      Doc: 18          Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Raymond Idemudia Aigbekaen appeals the district court’s order denying relief on

        his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. * Upon review, we

        discern no abuse of discretion in the district court’s determination that, under the pertinent

        18 U.S.C. § 3553(a) sentencing factors, compassionate release was not warranted. See

        United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and

        outlining steps for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383

        (2021). Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




               *
                  Because our review of the record confirms that Aigbekaen timely appealed the
        district court’s April 18, 2022, order, we deny the Government’s motion to dismiss this
        appeal as untimely.

                                                      2